Citation Nr: 1813583	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to August 1975.  He died in February 2004.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant cancelled a Board hearing scheduled for February 2, 2018 and has not requested a new hearing date.  Her request for a Board hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was effective from November 15, 1996.

2.  The Veteran was not in receipt of, or entitled to receive, compensation for total disability for a continuous period of eight years prior to his death on February 6, 2004.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC have not been met.  38 U.S.C. § 1311(a)(2) (2012); 38 C.F.R. §§ 3.10, 20.1106 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify claimants as to the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in the development of their claims.  See 38 U.S.C. §§ 5103, 5103A (2012).  VA's duties to notify and assist do not apply to the instant claim of entitlement to an enhanced rate of DIC benefits, as resolution of the claim hinges on the interpretation of 38 U.S.C. § 1311(a)(2) and 38 C.F.R. §§ 3.10, 20.1106.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The pertinent facts in this case are not in dispute.  Because the law and not the evidence is dispositive in resolving the question at issue, additional factual development would have no bearing on the ultimate outcome.  Accordingly, the VCAA can have no effect on this appeal.

II. Legal Criteria, Factual Background, and Analysis

A January 2012 rating decision awarded the Appellant dependency and indemnity compensation (DIC) as the surviving spouse of the Veteran based upon her claim for service connection for the cause of the Veteran's death.  In August 2012, the Appellant alleged that she is entitled to receive a higher rate of DIC benefits under 38 U.S.C. § 1311(a)(2) on the purported basis that the Veteran received, or was entitled to receive, a total disability rating for at least eight years prior to his death. As will be explained in detail below, the Appellant's argument is based on a theory of "hypothetical entitlement."

DIC is payable to a veteran's surviving spouse when the veteran dies from a service-connected disability.  See 38 U.S.C. §§ 1310, 1311 (2012); 38 C.F.R. § 3.5(a) (2017).  For deaths occurring on or after January 1, 1993, the monthly rate of DIC for the surviving spouse shall be the amount set forth in 38 U.S.C. § 1311(a)(1).  See 38 C.F.R. § 3.10(b) (2017).

An increased DIC amount, commonly called "enhanced" DIC, will be paid by VA to the surviving spouse of a deceased veteran who, at the time of death, was in receipt of or was entitled to receive (or, but for the receipt of retired pay or retirement pay, was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  See 38 U.S.C. § 1311(a)(2) (2012); 38 C.F.R. § 3.10(c) (2017).

Section 1311(a)(2) does not afford a basis for an initial grant of DIC benefits, but only identifies an additional benefit for claimants who have already qualified for DIC benefits.  See Barela v. Shinseki, 584 F.3d 1379, 1384 (Fed. Cir. 2009).  In determining the period of a veteran's disability, only the period in which the veteran was married to the surviving spouse shall be considered.  See 38 U.S.C. § 1311(a)(2) (2012); 38 C.F.R. § 3.10(f)(1) (2017).

For purposes of 38 U.S.C. § 1311(a)(2), "entitled to receive" means that a veteran filed a claim for disability compensation during his or her lifetime and (1) would have received total disability compensation for eight years prior to death but for clear and unmistakable error (CUE) committed by VA in a decision made during the veteran's lifetime; (2) additional service department records submitted before or after the veteran's death, that were in existence at the time of a prior VA decision but had not previously been considered by VA, provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for a period of eight years prior to death; or (3) at the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for eight years prior to death, but the veteran was not receiving compensation for one of six reasons specified in § 3.10(f)(3)(iii).  See 38 C.F.R. § 3.10 (f)(3) (2017).

Except with respect to benefits under the provisions of 38 U.S.C. §§ 1311(a)(2) or  § 1318 and in certain cases involving individuals whose VA benefits have been forfeited for treason or subversive activities, issues involved in a survivor's claim for death benefits are decided without regard to prior disposition of those issues during a veteran's lifetime.  See 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1106 (2017).

In February 1996, eight years prior to the Veteran's death in February 2004, the Veteran's combined rating was 60 percent, based on a 30 percent rating for fracture right tibia with arthritis of the right ankle and a 40 percent rating for arthritis of the lumbar spine.  In January 1997, the Veteran filed an application for increased compensation based on unemployability (TDIU).  A September 1997 rating decision granted TDIU with an effective date of November 15, 1996.  The 100 percent rating continued until the Veteran's death on February 6, 2004.  Because the period between November 15, 1996 and February 6, 2004 was less than eight years, there were not eight continuous years of a 100 percent rating immediately preceding the Veteran's death.

On a VA Form 9 filed in April 2014, the Appellant makes six main arguments in support of her claim:

1.  The effective date of TDIU awarded to the Veteran should not be November 1996, but rather 1991, when the Veteran's increase in disability symptoms purportedly began.  The Appellant notes that the September 1997 rating decision awarding TDIU stated that the Veteran last worked in September 1992.

2.  The Veteran, and possibly his son, suffered health consequences from the Veteran's Agent Orange exposure.  The Appellant reports that the Veteran's son (now 30-years old) was born with a cleft palate, has epilepsy and other health problems, and is supported by the Appellant.

3.  The Veteran's alleged exposure to contaminated drinking water at Camp Lejeune may have caused his son's cleft palate.

4.  The Appellant believes that the Veteran suffered from posttraumatic stress disorder (PTSD) from the time she met him in September 1976, and that he did not file a service connection claim relating to PTSD because of the stigma attached to the disability.

5.  VA improperly failed to notify the Veteran a) as to the availability of a TDIU rating when increased rating claims were filed and b) as to the consequences of not seeking a 100 percent disability rating on appeal.  The record reflects that, in October 1997, the Veteran withdrew his Board appeal on the issue of entitlement to an increased rating for service connected lumbar spine disability.

6.  The Appellant wishes to file "retroactive claims" relating to Agent Orange and Camp Lejeune exposures.

The Appellant's contentions are premised on hypothetical entitlement.  Essentially the Appellant argues that, if the Veteran had filed certain claims and pursued his increased rating appeal, he would have been granted benefits that would have raised his combined rating to 100 percent for a period of at least eight years prior to his death.

Such hypothetical entitlement is not valid under statute and regulation.  Entitlement to benefits under either 38 U.S.C. § 1318 or § 1311(a)(2) must be based on a) determinations made during a veteran's lifetime, b) challenges to such determinations based on clear and unmistakable error (CUE), or c) retroactive evaluation based on previously unconsidered service records that would permit reopening of the claim, rather than on de novo, posthumous determinations as to whether a veteran hypothetically could have been entitled to certain benefits if he or she had applied for them during his or her lifetime. See 38 U.S.C. §§ 1311, 1318 (2012); 38 C.F.R. § 3.10, 3.22, 20.1106 (2017); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 476 F.3d 872, 876-77 (Fed. Cir. 2007) (finding that VA's interpretation of §§ 1311(a)(2) and 1318 was reasonable).  Section 1318 governs entitlement to DIC benefits for surviving spouses of veterans who were entitled to receive compensation for service-connected disability that was rated as totally disabling for a continuous period of at least ten years prior to death.

The Board notes that previously effective statutes and regulations permitted a theory of hypothetical entitlement for claims under 38 U.S.C. §§ 1311(a)(2) and 1318.  See, e.g., Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000) (applying § 1311(a)(2)); Wingo v. West, 11 Vet. App. 307 (1998) (applying § 1318).  The effective date of the changes to 38 C.F.R. §§ 3.10 and 20.1106 that eliminated hypothetical entitlement for DIC cases was December 2, 2005.  See 70 Fed. Reg. at 72,212.  The Appellant filed her claim for enhanced DIC benefits in August 2012.

Therefore, this case must be decided based on determinations made during the Veteran's lifetime.  See 38 C.F.R. § 20.1106 (2017).  The Appellant will be entitled to enhanced DIC if: (1) the Veteran was in receipt of a 100 percent evaluation for eight years prior to death, (2) such requirement would have been met but for CUE in a prior decision on a claim filed during the Veteran's lifetime, or (3) the claim could be reopened based on service department records not previously considered by VA which provide a basis for awarding a total disability rating.  See 38 C.F.R. § 3.10(f) (2017).

The Veteran died in February 2004, less than eight years after the November 1996 effective date of the 100 percent evaluation for TDIU.  Thus, he was not in receipt of a 100 percent evaluation for eight years prior to his death.  See 38 C.F.R. § 3.10(c), (f)(3)(iii) (2017).
The Appellant has identified no CUE in any rating decision of the RO during the Veteran's lifetime, including the September 1997 rating decision establishing the effective date of the award of TDIU.  Clear and unmistakable error must be pleaded with specificity.  See 38 C.F.R. § 20.1404(b) (2017).  The Appellant has identified no specific error under the three-part test for CUE, which is that: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be undebatable and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Here, the Appellant has not argued that it was CUE for the RO to establish the effective date for the award of TDIU according to the date of receipt of the TDIU application and not the date on which the Veteran last worked.

Furthermore, the Appellant has not identified, nor does the record reflect, service department records not previously considered by VA, which could serve as the basis for the reopening of the claim and the retroactive awarding of benefits at the requisite level for eight years prior to the Veteran's death.  See 38 C.F.R. § 3.10(f)(3)(ii) (2017).

The Board has fully considered the Appellant's statements and contentions, but the Board may not make any allowance for claims that the Veteran might have filed, such as for service connection for PTSD, or for disability rating appeals that he might have pursued.  Entitlement to enhanced DIC benefits under 38 U.S.C. § 1311(a)(2) will be adjudicated with regard to the prior dispositions made during a veteran's lifetime.  See 38 C.F.R. §§ 3.10, 20.1106 (2017).

In conclusion, the Veteran was not in receipt of, nor entitled to receive under governing statutory and regulatory provisions, compensation for total disability due to a service-connected disability for a continuous period of eight years prior to his death in February 2004.  The claim of entitlement to enhanced DIC under 38 U.S.C. § 1311(a)(2) must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to enhanced Dependency and Indemnity Compensation benefits under 38 U.S.C. § 1311(a)(2) is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


